COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Angel Lee Rankin v. The State of Texas

Appellate case number:     01-19-00156-CR

Trial court case number: 1325037

Trial court:               209th District Court of Harris County

        The State’s brief in this case was due on October 28, 2019. On November 19, 2019, this
Court notified the State that the time to file its brief had expired. The Court provided the State 10
days to file either (1) a motion requesting an extension of time along with its brief or (2) a motion
to extend time to file a brief. The State did not respond.
       Four months later, on March 27, 2020, the State filed its brief along with an extension
motion, citing no unusual circumstances. Our Court granted the extension request on March 30,
2020. Around the same time, appellant filed a motion to strike the State’s brief as untimely. At this
Court’s request, the State filed a response to the motion to strike.
        In the State’s response, counsel acknowledges “getting overly complacent and comfortable
with appellate courts’ granting . . . late extensions contemporaneously filed with the State’s briefs.”
Although counsel in this case has vowed to stop this practice, we expect that all counsel
representing the State will assist in the timely resolution of cases by complying with their
obligation to timely file extension requests.
       The motion to strike is denied.
       It is so ORDERED.

                        /s/ Sarah B. Landau
Judge’s signature: _______________________________________
                                 Acting individually


         April 28, 2020
Date: ______________________